 
DRAFT
 
IN THE CIRCUIT COURT OF THE
 
SEVENTEENTH JUDICIAL CIRCUIT, IN AND FOR BROWARD COUNTY, FLORIDA
 
GERALD M. DUNNE,
 
Plaintiff,
vs.
 
TEKOIL & GAS CORPORATION, a foreign corporation,
 
Defendant.
 
 
CASE NO. 06-CIV-12299
Division 18



SETTLEMENT AGREEMENT AND MUTUAL RELEASE


This Settlement Agreement and Mutual Release ("Settlement Agreement") is made
and entered into on this 5th day of December, 2006, by and between
Plaintiff/Counterclaim-Defendant, GERALD M. DUNNE (“Dunne”) and
Defendant/Counterclaim-Plaintiff, TEKOIL & GAS CORPORATION (“TEKOIL”) (Dunne and
TEKOIL shall also be collectively referred to herein as the “Parties”).
RECITALS
 
A.  Dunne has filed a complaint (the “Complaint”) in the Seventeenth Judicial
Circuit, in and for Broward County, Florida, Case No. 06-CIV-12299, Division 18
(the “Civil Action”) claiming that TEKOIL owes Dunne shares of TEKOIL stock
pursuant to an Acquisition Agreement entered into by Dunne, Pexcon, Inc.
(“Pexcon”), Tekoil & Gas Corporation, a Florida corporation (“Tekoil-FL), and
Tekoil-FL’s shareholders (the “Shareholders”).
 
B.  TEKOIL denies that it is liable to Dunne under the allegations set forth in
the Complaint or any other cause of action that could arise out of the
Acquisition Agreement.
 
C.  TEKOIL responded to the allegations contained in Dunne’s Complaint and
TEKOIL filed a counterclaim (“Counterclaim”) against Dunne seeking damages for
Dunne’s issuance of incorrect and financially harmful press releases regarding
TEKOIL and Dunne’s failure to account for $25,000 related to an agreement
entered into by Pexcon and a company named Cherokee Oil and Gas.
 
D.  Dunne denies that he is liable to TEKOIL under the allegations set forth in
the Counterclaim.
 
E.  The Parties have entered into good faith settlement negotiations resulting
in this Settlement Agreement.
 
F.  The purpose of this Settlement Agreement is to settle any and all prior and
existing disputes, claims, and controversies between the Parties arising under
the facts and allegations asserted in the Civil Action without the cost and
expense of litigation, and to bar any and all future disputes, claims, and
controversies between the Parties which may arise under the facts and
allegations asserted in the Civil Action.
 
G.  The purpose of this Settlement Agreement is to further settle and compromise
and obtain the dismissal with prejudice of all claims and counterclaims in the
Civil Action without admission by any Party with respect to any issue. Each
Party believes settlement of the Civil Action between the Parties is in its best
interest.
 
THEREFORE, in consideration of the mutual covenants and promises set forth below
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties expressly, knowingly, and voluntarily agree
as follows:
 
 
 

--------------------------------------------------------------------------------

 


1.  Within ten (10) business days after the execution of this Agreement by the
Parties, TEKOIL agrees to perform the following acts (subsections (a) through
(c), below), in consideration for the full settlement of the Civil Action:
 
(a) deliver, directly Escrow Agent, one stock certificate for 64,000 shares of
TEKOIL common stock, $0.000001 par value (“Common Stock”). A copy of the
above-referenced stock certificate (Stock Certificate No.____) is attached
hereto as Exhibit “1”;
(b) deliver to Dunne’s Escrow Agent, [INSERT ESCROW AGENT] Information Attached,
eleven stock certificates, each for 40,000 shares of Common Stock. Copies of the
above-referenced stock certificates (Stock Certificates Nos. ____ to _____) are
attached hereto as Exhibits “2”-“12.” The Escrow Agent shall release to Dunne
one stock certificate per month on or after the first date of each month.
Specifically, Stock Certificate No. ____ (Exhibit “2”) shall be released to
Dunne on or after January 1, 2007; Stock Certificate No. ____ (Exhibit “3”)
shall be released to Dunne on or after February 1, 2007; Stock Certificate No.
____ (Exhibit “4”) shall be released to Dunne on or after March 1, 2007; Stock
Certificate No. ____ (Exhibit “5”) shall be released to Dunne on or after April
1, 2007; Stock Certificate No. ____ (Exhibit “6”) shall be released to Dunne on
or after May 1, 2007; Stock Certificate No. ____ (Exhibit “7”) shall be released
to Dunne on June 1, 2007; Stock Certificate No. ____ (Exhibit “8”) shall be
released to Dunne on or after July 1, 2007; Stock Certificate No. ____ (Exhibit
“9”) shall be released to Dunne on or after August 1, 2007; Stock Certificate
No. ____ (Exhibit “10”) shall be released to Dunne on or after September 1,
2007; Stock Certificate No. ____ (Exhibit “11”) shall be released to Dunne on or
after October 1, 2007; Stock Certificate No. ____ (Exhibit “12”) shall be
released to Dunne on or after November 1, 2007.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) wire, directly to Dunne, twelve thousand five hundred dollars ($12,500.00)
in cash within 48 hours of receipt of this agreement instructions are attached.
/s/GMD
2.  Within ten (10) business days after TEKOIL’s performance of the acts
described in Section 1, subsections (a) through (c), above, counsel for the
Parties shall cause the Civil Action to be dismissed with prejudice, with each
Party bearing its own attorneys’ fees and costs.
 
3.  As further consideration for the shares and cash tendered to Dunne in full
settlement of the Civil Action, Dunne agrees to, and consents to be bound by,
the covenants, promises, and agreements contained in the “Investor
Representations of Gerald M. Dunne,” attached hereto as Exhibit “13.”
 
4.  Dunne hereby releases, acquits, and forever discharges TEKOIL, as well as
all of its officers, directors, attorneys, predecessors, successors, and any
agents and employees thereof, from any and all manner of actions, suits, claims,
damages, whether known or unknown, liquidated or unliquidated, affixed,
contingent, direct or indirect that Dunne may have had, may now have, or may
hereafter have arising under the facts and allegations asserted in the Civil
Action.
 
5.  TEKOIL represents that TEKOIL has proper and valid authority to execute this
Agreement and does hereby release, acquit, and forever discharge Dunne from any
and all manner of actions, suits, claims, damages, whether known or unknown,
liquidated or unliquidated, affixed, contingent, direct or indirect that TEKOIL
may have had, may now have, or may hereafter have arising under the facts and
allegations asserted in the Civil Action.
 
6.  Each Party to this Agreement represents and warrants that no other person or
entity has any interest in the claims, demands, obligations, or causes of action
released by each of them pursuant to this Settlement Agreement and each has the
sole right and exclusive authority to execute this Settlement Agreement.
 
7.  It is understood between the Parties that this Settlement Agreement does not
constitute and shall not be construed as an admission of liability or fault by
any Party to this Settlement Agreement.
 
8.  This Settlement Agreement may be signed in counterparts, such that the
individual Parties’ signature pages are properly executed, and when combined
with the original signature pages, or copies thereof, executed by the remaining
parties, shall constitute an original and completed Settlement Agreement.
 
9.  In the event that any Party is required to enforce this Settlement Agreement
(including all covenants, promises, and agreements contained in Exhibit “13” of
this Settlement Agreement), the prevailing Party shall be entitled to all
reasonable costs, attorneys’ fees, and paraprofessional fees associated with
such enforcement (including all reasonable costs, attorneys’ fees, and
paraprofessional fees incurred in any appeal(s)).
 
10.  This Settlement Agreement, including Exhibit “13,” embodies and constitutes
the entire understanding between the Parties with respect to the transactions
completed herein. All other prior or contemporaneous agreements, understandings,
representations, and statements, oral or written, are merged into this
Settlement Agreement. Neither this Settlement Agreement nor any provision hereof
may be waived, modified, amended, discharged, or terminated except by an
instrument in writing, signed by the Party against which the enforcement of such
waiver, modification, amendment, discharge, or termination is sought, and then
only to the extent set forth in such instrument.


 
3

--------------------------------------------------------------------------------

 

11.  This Settlement Agreement shall be governed by, and construed in accordance
with, the laws of the State of Florida.
 
12.  The Parties agree that if any provision in this Settlement Agreement is
held to be invalid, illegal, or unenforceable, either legislatively or
judicially, such provision shall be severed herefrom, and the remainder of this
Settlement Agreement will continue to be valid and enforceable.
 
13.  Each Party acknowledges that it (1) has carefully read and completely
understands the terms and effects of this Settlement Agreement, and that all
understandings and agreements between the parties relating to the subjects
covered in the Settlement Agreement are contained herein; (2) has entered into
this Settlement Agreement voluntarily and not in reliance on any promises or
representations by any party other than those contained in the Settlement
Agreement; (3) has received valid and sufficient consideration for the execution
and delivery of the Settlement Agreement; and (4) has been given the opportunity
to discuss this Settlement Agreement with counsel, has availed itself of that
opportunity, and has received advice from counsel before execution of this
Settlement Agreement concerning the meaning and impact thereof.
 
14.  Each Party agrees to execute all documents necessary to ensure the terms
and conditions of this Settlement Agreement can be fully effectuated.
 
15.  The Recitals are incorporated by reference.




DATED this 5 day of December, 2006.
 

        GERALD M. DUNNE  
   
   
  D    /s/ Gerald M. Dunne  

--------------------------------------------------------------------------------

 


     


STATE OF Florida   )
) ss:
COUNTY OF Pinellas  )


Sworn to and subscribed before me this 5th day of December, 2006, by GERALD M.
DUNNE, who is personally known to me or who has produced Florida Drivers
License  (type of identification) as identification.
 

      Date:    /s/ Christine L. Pierson  

--------------------------------------------------------------------------------

NOTARY PUBLIC, STATE OF Florida 

 
(NOTARY SEAL)
 

      Date:  By:   /s/ Christine L. Pierson  

--------------------------------------------------------------------------------

(Print, Type or Stamp Commissioned Name of Notary Public)

 

--------------------------------------------------------------------------------

 
 
      TEKOIL & GAS CORPORATION  
   
   
    By:  /s/ Francis G. Clear  

--------------------------------------------------------------------------------

Francis Guy Clear     Its: COO

      


STATE OF Florida   )
) ss:
COUNTY OF Orange   )




Sworn to and subscribed before me this 6th day of December, 2006, by Francis Guy
Clear, as COO of TEKOIL & GAS CORPORATION, who is personally known to me or who
has produced Passport (type of identification) as identification.
 

           /s/ Stacey G. Johnson  

--------------------------------------------------------------------------------

NOTARY PUBLIC, STATE OF Florida

    
  
(NOTARY SEAL)
 

          /s/ Stacey G. Johnson  

--------------------------------------------------------------------------------

(Print, Type or Stamp Commissioned Name of Notary Public)

     
 
4

--------------------------------------------------------------------------------

 

DRAFT
EXHIBIT “13” (Page 1 of 2)
 
INVESTOR REPRESENTATIONS BY GERALD M. DUNNE


 
1.     Dunne’s Representations and Warranties. In consideration for the acts
performed by TEKOIL as more specifically described in the Settlement Agreement,
Dunne represents, warrants, acknowledges and agrees, as of June 27, 2005, and as
of the date of the Settlement Agreement (of which this document is Exhibit
“13”), as follows:
 
(a)  Dunne is a resident of the State of Florida, has his principal residence in
such state, and is legally competent to execute this Settlement Agreement.
 
(b)  Dunne is an “Accredited Investor” (as defined under Regulation D as
promulgated and amended by the SEC pursuant to the Securities Act of 1933, as
amended).
 
(c)  Dunne has not been offered TEKOIL Common Stock, more specifically described
in Section 1, subsection (a) of the Settlement Agreement by any form of general
solicitation or general advertising, including but not limited to any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.
 
(d)  Dunne has had access during the course of this transaction and prior to the
issuance of the Common Stock to all information necessary to enable Dunne to
evaluate the merits and risks of a prospective investment in TEKOIL (including,
without limitation, the periodic and other reports filed by TEKOIL with the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), and Dunne has had the opportunity to
ask questions of and receive answers from the officers and directors of TEKOIL,
or a person or persons acting on its behalf, concerning the terms and conditions
of the offering and all questions raised by Dunne have been answered to the full
satisfaction of Dunne.
 
(e)  There are substantial restrictions on the transferability of the Common
Stock and, accordingly, Dunne will need to bear the economic risk of the
investment in the Common Stock for an indefinite period of time and will not be
readily able to liquidate the investment in case of an emergency.
 
(f)  Dunne understands that TEKOIL has a limited financial or operating history,
the Common Stock is a speculative investment which involves a high degree of
financial risk, and there is no assurance of any economic, income or tax benefit
from such investment.
 
(g)  In making this investment, Dunne is relying solely upon the advice of
Dunne’s personal tax advisors, and not TEKOIL nor its advisers and counsel, with
respect to the tax aspects of an investment in the Common Stock.
 
(h)  No representations or warranties have been made to Dunne by TEKOIL or any
officer, employee, agent or affiliate of TEKOIL, and Dunne’s investment decision
has been based solely upon Dunne’s independent evaluation and due diligence, if
any, of TEKOIL.
 
(i)  Dunne is experienced in evaluating and investing in early stage companies
such as TEKOIL. Dunne is experienced in business matters and regards himself as
a sophisticated investor able to evaluate investment and financial information
and to choose independent professional advisors to assist in such evaluation
and, either alone or with such advisers, has such knowledge and experience in
financial and business matters that Dunne is capable of evaluating the merits
and risks of an investment in the Common Stock and has the capacity to protect
his own interests in connection with his proposed investment in the Common
Stock. Dunne has determined that the Common Stock is a suitable investment for
him.
 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT “13” (Page 2 of 2)
 
(j)  Dunne’s aggregate commitments to investments that are not readily
marketable are not disproportionate to his net worth, and an investment in the
Common Stock will not cause such aggregate commitment to become excessive. Dunne
has adequate means of providing for his current needs and possible personal and
family contingencies. Dunne will not be readily able to liquidate the investment
in the case of an emergency, and Dunne has no need for liquidity in this
investment in TEKOIL. Dunne is able to bear the economic risk of the investment
in TEKOIL (including a complete loss thereof).
 
(k)  Dunne has a preexisting business or personal relationship with TEKOIL or
with one or more of its officers or directors. Dunne is purchasing the Common
Stock solely for his own account for investment (and not for the account of any
other person), and not with a view to, or for, any resale, distribution,
fractionalization, or other transfer thereof, and Dunne has no present plans to
enter into any contract, undertaking, agreement, or arrangement for any such
resale, distribution, fractionalization, or transfer.
 
2.  Restrictions. Dunne agrees that he will not at any time make any disposition
of any of the Common Stock except in accordance with applicable federal and
state securities laws and the legend set forth below. The certificates for the
Common Stock to be issued to the undersigned will bear a legend in substantially
the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE. SUCH SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE TEKOIL THAT
REGISTRATION IS NOT REQUIRED UNDER THE ACT OR SUCH LAWS.
 
3.  Indemnification. Dunne recognizes that the offer and sale of Common Stock to
Dunne were and will be based upon the representations, warranties,
acknowledgments, and agreements of Dunne contained herein, and hereby agrees to
defend and indemnify TEKOIL (and anyone acting on its behalf) with respect to
the sale of the Common Stock, and to hold each such person or entity harmless
from and against all losses, liabilities, costs, or expenses (including
reasonable attorneys’ fees, court costs, and paraprofessional fees) arising by
reason of or in connection with any misrepresentation or any breach of such
warranty by Dunne, or arising as a result of the sale or distribution of the
Common Stock by Dunne in violation of the Securities Act of 1933, as amended, or
any applicable state securities laws, or Dunne’s failure to fulfill any of his
covenants or agreements set forth herein. These Investor Representations
(Exhibit “13” of the Settlement Agreement), and the representations, warranties,
and agreements contained herein, shall also be binding upon the heirs, legal
representatives, successors and assigns of Dunne.
 
 
6

--------------------------------------------------------------------------------

 
 